Case 1:20-cv-22050-FAM Document 13 Entered on FLSD Docket 09/29/2020 Page 1 of 12



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 1:20-cv-22050-FAM

  SISVEL INTERNATIONAL, S.A.
  and SISVEL S.p.A.,

         Plaintiff,

  v.

  BLU PRODUCTS, INC.,

         Defendant.
                                                 /

                  UNOPPOSED MOTION TO VACATE CLERK'S DEFAULT

         Defendant, BLU PRODUCTS, INC. (“BLU Products”), by and through its undersigned

  counsel and pursuant to Federal Rule of Civil Procedure 55(c), respectfully moves for the entry of

  an order vacating the Clerk's Default entered against it on September 15, 2020 [D.E. 12] (the

  “Default”). In support thereof, BLU Products submits the Declaration of Bernard L. Egozi, Esq.

  (“Egozi Declaration”), attached hereto as Exhibit “A,” and further submits the following:

                                        LEGAL STANDARD

         Federal Rule of Civil Procedure 55(c) provides that “[t]he court may set aside an entry of

  default for good cause.” Fed. R. Civ. P. 55(c). Good cause “is not susceptible of precise definition,

  and no fixed, rigid standard can anticipate all of the situations that may occasion the failure of a

  party to answer a complaint timely.” In the Matter of Dierschke, 975 F.2d 181, 183 (5th Cir. 1992).

  In considering a motion to set aside the entry of a default, a trial court should consider good cause

  liberally, keeping in mind that “[d]efaults are not favored and their strict enforcement ‘has no place

  in the Federal Rules.’” Effjohn Intern’l Cruise Holdings, Inc., 346 F.3d 552, 563 (5th Cir. 2003)

                                                     1
Case 1:20-cv-22050-FAM Document 13 Entered on FLSD Docket 09/29/2020 Page 2 of 12



  (citing Amberg v. Fed. Deposit Ins. Corp., 934 F.2d 681, 686 (5th Cir. 1991)). Furthermore, “where

  there are no intervening equities any doubt should, as a general proposition, be resolved in favor

  of the movant to the end of securing a trial upon the merits.” Lacy v. Sitel Corp., 227 F.3d 290,

  292 (5th Cir. 2000) (citing Gen. Tel. Corp. v. Gen. Tel. Answering Serv., 277 F.2d 919, 921 (5th

  Cir. 1960)). Several factors may be considered to determine whether there is good cause to set

  aside a default including: (1) whether the failure to act was willful; (2) whether setting the default

  aside would prejudice the adversary; and (3) whether a meritorious defense has been presented.

  Lacy, 227 F.3d at 292. A court may also consider whether the defendant acted expeditiously to

  correct its default. See Matter of Dierschke, 975 F.2d 181, 184 (5th Cir. 1992).

                                              ARGUMENT

         There is good cause for vacating the clerk’s default entered against BLU Products because

  (1) its failure to act was not willful; (2) it has a meritorious defense; (3) setting aside the default

  does not prejudice the Plaintiff; and (4) it acted expeditiously after it discovered the default.

         First, as explained in the Egozi Declaration, BLU Products’s failure to timely respond to

  the Complaint for Patent Infringement (the "Complaint") filed by Plaintiff Sisvel was due to an

  inadvertent office calendaring error and was not an intentional or willful act. See Egozi Declaration

  at ¶¶ 6-7, 13. Such a clerical error has been held to not rise to the level of willfulness. See Gamez

  v. Hosp. Klean of Texas, Inc., No. SA-12-CV-517-XR, 2013 WL 1089040, at *2 (W.D. Tex. Mar.

  14, 2013); see also Lacy, 227 F.3d at 293 (nothing in the record to indicate failure to respond was

  willful). Accordingly, this factor weighs in favor of vacating the default.

         Second, in determining whether a meritorious defense exists, “‘[t]he underlying concern is

  . . . whether there is some possibility that the outcome of the suit after a full trial will be contrary

  to the result achieved by the default.’” In re OCA, Inc., 551 F.3d 359, 373 (5th Cir. 2008) (quoting



                                                     2
Case 1:20-cv-22050-FAM Document 13 Entered on FLSD Docket 09/29/2020 Page 3 of 12



  Jenkens & Gilchrist v. Groia & Co., 542 F.3d 114, 122 (5th Cir. 2008). Here, BLU Products has

  a meritorious defense against the Complaint in the form of its proposed Answer and Affirmative

  Defenses attached hereto as Exhibit “B” and incorporated herein as though fully set forth. BLU

  Products filed this Answer and Affirmative Defenses on the same day as this Court's entry of an

  Order Directing Clerk of Enter Default [D.E. 10]. Accordingly, this factor cuts in favor of granting

  the motion to vacate.

         Third, setting aside the default will not prejudice Sisvel. The Fifth Circuit has consistently

  held that a plaintiff does not suffer prejudice sufficient to warrant upholding a default when setting

  it aside does “no harm to plaintiff except to require it to prove its case.” Lacy, 227 F.3d at 293

  (quoting Gen. Tel. Corp. v. Gen. Tel. Answering Serv., 277 F.2d 919, 921 (5th Cir. 1960); United

  States v. One Parcel of Real Prop., 763 F.2d 181, 183 (5th Cir. 1985). Instead, a plaintiff must

  show that setting aside the default judgment will result in “loss of evidence, increased difficulties

  in discovery, or greater opportunities for fraud and collusion.” Lacy, 227 F.3d at 293 (citation and

  internal quotation marks omitted). Sisvel cannot credibly make such a showing here. In sum,

  setting aside the default under these circumstances would merely give BLU Products its day in

  court. See Gen. Tel. Corp., 277 F.2d at 921. This third factor thus weighs in favor of vacating the

  default.

         Finally, BLU Products acted expeditiously and immediately after it discovered the default.

  Upon receipt of the Order Directing Clerk to Enter Default [D.E. 10], counsel for BLU Products

  immediately (on the same day) contacted Sisvel's counsel to advise that the answer was not timely

  filed due to a calendaring error and that it would be filed imminently—and it was. See Egozi

  Declaration at ¶ 8; [D.E. 11]. Moments after the entry of the Default on September 15, 2020,

  counsel for BLU Products contacted Sisvel's counsel requesting Sisvel's position with respect to



                                                    3
Case 1:20-cv-22050-FAM Document 13 Entered on FLSD Docket 09/29/2020 Page 4 of 12



  vacatur of the default and filing of the Answer and Affirmative Defenses. See Egozi Declaration

  at ¶ 11. On September 17, 2020, Sisvel agreed not to oppose a motion to vacate the default entered

  against BLU Products. See Egozi Declaration at ¶ 12. Therefore, this factor cuts in favor of

  vacating the Default. See, e.g., Seven Elves, Inc. v. Eskenazi, 635 F.2d 396, 403 (5th Cir. 1981)

  (motion filed 12 days after the discovery of the judgment was within reasonable time as that term

  is used in Rule 60(b) for vacating judgments).

         Pursuant to Rule 7.1(a)(2), Local Rules of the United States District Court for the Southern

  District of Florida, a proposed order is attached for the Court’s convenience as Exhibit C, and a

  copy will be transmitted to judge’s chambers pursuant to Rule 3(I)(6) of the CM/ECF

  Administrative Procedures of the Southern District of Florida.

                                          CONCLUSION

         Based on the record before the Court, good cause exists for relief from the entry of default

  by the Clerk. Accordingly, BLU Products respectfully requests that the Court enter an order

  vacating the Default entered on September 15, 2020, deeming its Answer and Affirmative

  Defenses to the Complaint attached as Exhibit “B” filed as of the date of the Court’s order, and

  granting such other and further relief as the Court deems just and proper.

                                               Respectfully submitted,

                                               s/ Bernard L. Egozi
                                               Bernard L. Egozi (Florida Bar No. 152544)
                                               begozi@egozilaw.com
                                               Yanina Zilberman (Florida Bar No. 105665)
                                               yanina@egozilaw.com
                                               EGOZI & BENNETT, P.A.
                                               2999 NE 191 Street, Suite 407
                                               Aventura, Florida 33180
                                               Telephone: (305) 931-3000
                                               Facsimile: (305) 931-9343
                                               Counsel for Defendant



                                                   4
Case 1:20-cv-22050-FAM Document 13 Entered on FLSD Docket 09/29/2020 Page 5 of 12



                       CERTIFICATE OF GOOD FAITH CONFERENCE

         The undersigned certifies that as required by S.D. Fla. L.R. 7.1(a)(3), on September 14,

  2020, September 15, 2020 and September 17, 2020 counsel for BLU Products has conferred with

  counsel for Sisvel regarding the relief sought in this motion and said request for relief is

  unopposed.

                                             s/ Bernard L. Egozi


                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was served by

  electronic mail through the CM/ECF system on this 29th day of September, 2020, on all counsel

  of record on the service list below.

                                             s/ Bernard L. Egozi




                                                5
Case 1:20-cv-22050-FAM Document 13 Entered on FLSD Docket 09/29/2020 Page 6 of 12




  Service List

  DEVLIN LAW FIRM LLC
  Timothy Devlin, Esq.
  Neil A. Benchell
  1526 Gilpin Avenue
  Wilmington, DE 19806
  Tel.: (302) 449-9010
  Fax: (302) 353-4251
  tdevlin@devlinlawfirm.com
  nbenchell@devlinlawfirm.com


  GRAY ROBINSON, P.A.
  Jorge Espinosa, Esq.
  Francesca Russo, Esq.
  Robert R. Jimenez, Esq.
  333 SE 2nd Avenue, Suite 300
  Miami, FL 33131
  Tel.: 305-416-6880
  Fax: 305-416-6887
  jespinosa@etlaw.com
  frusso@etlaw.com
  rjimenez@etlaw.com


  Counsel for Plaintiff




                                        6
Case 1:20-cv-22050-FAM Document 13 Entered on FLSD Docket 09/29/2020 Page 7 of 12




                              EXHIBIT "A"




                                        7
Case 1:20-cv-22050-FAM Document 13 Entered on FLSD Docket 09/29/2020 Page 8 of 12



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 1:20-cv-22050-FAM

  SISVEL INTERNATIONAL, S.A.
  and SISVEL S.p.A.,

         Plaintiff,

  v.

  BLU PRODUCTS, INC.,

         Defendant.
                                               /

                          DECLARATION OF BERNARD L. EGOZI
                      IN SUPPORT OF MOTION TO VACATE DEFAULT

         BERNARD L. EGOZI, pursuant to 28 U.S.C. § 1746, declares as follows:

         1.      I am an attorney and a member of the bar of the United States District Court for the

  Southern District of Florida.

         2.      I am employed by the law firm of Egozi & Bennett, P.A. (the “Firm”), and am

  outside counsel for Defendant, BLU PRODUCTS, INC. (“BLU Products”).

         3.      On May 15, 2020, Plaintiff filed its Complaint in this action [D.E. 1].

         4.      On August 4, 2020, BLU timely filed an Unopposed Motion for Extension of Time

  to Respond to the Complaint [D.E. 7].

         5.      On August 5, 2020, the Court granted the request for extension and ordered BLU

  Products to file a response no later than September 3, 2020. [D.E. 9].

         6.      However, due to an inadvertent office error, the response date was not calendared

  in the Firm’s office calendar or the undersigned’s calendar.


                                                   8
Case 1:20-cv-22050-FAM Document 13 Entered on FLSD Docket 09/29/2020 Page 9 of 12



         7.       As such, BLU Products did not timely file a responsive pleading to the Complaint.

  Had the undersigned or the Firm calendared the response date, BLU Products would have timely

  served a responsive pleading.

         8.       On September 14, 2020, the undersigned learned that the Court entered an order

  directing the Clerk of Court to enter a default against BLU Products [D.E. 10]. Immediately upon

  receipt of the same, counsel for BLU Products (on the same day) contacted Sisvel's counsel to

  advise that the answer had not been timely filed due to a calendaring error and that it would be

  filed imminently.

         9.       In good faith, BLU filed its Answer and Affirmative Defenses on September 14,

  2020 [D.E. 11].

         10.      On September 15, 2020, the undersigned learned that a Default was entered against

  BLU Products. [D.E. 12].

         11.      On September 15, 2020, the undersigned immediately contacted Plaintiff’s counsel

  requesting Plaintiff’s position with respect to BLU Products seeking to vacate the Default.

         12.      In response, Plaintiff agreed not to oppose a motion to vacate the default against

  BLU Products.

         13.      The failure of BLU Products to timely respond to the Complaint was an accident

  and was not willful or intentional.

         Under penalty of perjury, I, BERNARD L. EGOZI, declare that I have read the foregoing

  and that the facts stated herein are true based on my personal knowledge.

  Executed on September 24, 2020.



                                               BERNARD L. EGOZI



                                                  9
Case 1:20-cv-22050-FAM Document 13 Entered on FLSD Docket 09/29/2020 Page 10 of 12




                              EXHIBIT "B"




                                        10
Case 1:20-cv-22050-FAM Document 13 Entered on FLSD Docket 09/29/2020 Page 11 of 12




                              EXHIBIT "C"




                                        11
Case 1:20-cv-22050-FAM Document 13 Entered on FLSD Docket 09/29/2020 Page 12 of 12



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 1:20-cv-22050-FAM

   SISVEL INTERNATIONAL, S.A.
   and SISVEL S.p.A.,

            Plaintiff,

   v.

   BLU PRODUCTS, INC.,

            Defendant.
                                               /

             ORDER ON UNOPPOSED MOTION TO VACATE CLERK'S DEFAULT

            THIS CAUSE is before the Court on the Unopposed Motion to Vacate Clerk's Default

   ("Motion"), filed by Defendant BLU PRODUCTS, INC. ("BLU Products") [D.E. 13]. It is:

            ORDERED AND ADJUDGED that the Motion is GRANTED. The Clerk's Default

   entered against BLU Products on September 15 [D.E. 12] is hereby vacated. The Answer and

   Affirmative Defenses attached as Exhibit "B" to the Motion is deemed filed as of the date of this

   Order.

            DONE AND ORDERED in Miami, Florida this _____ day of September, 2020.


                                               Federico A. Moreno
                                               United States District Court Judge

   Copies to:

   Counsel of Record




                                                   12
